SECURITIES EXCHANGE AGREEMENT

AMONG

CIPHER HOLDING CORPORATION,

POSITRON ACQUISITION CORP.

AND

IMAGIN DIAGNOSTIC CENTRES, INC.,

APRIL 11, 2005




--------------------------------------------------------------------------------

 

     THIS SECURITIES EXCHANGE AGREEMENT (the "Agreement"), is made as of the
11th day of April, 2005, by and among CIPHER HOLDING CORPORATION, a publicly
owned Delaware corporation ("Cipher"), POSITRON ACQUISITION CORP., a Nevada
corporation and wholly-owned subsidiary of Cipher ("PAC"), and IMAGIN DIAGNOSTIC
CENTRES, INC., a privately owned Canadian corporation ("Imagin") (collectively,
the "Parties").

     WHEREAS, Cipher is a publicly owned Delaware corporation with a class of
securities registered with the Securities and Exchange Commission ("SEC")
pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act");

     WHEREAS, Imagin is the holder of Secured Convertible Promissory Notes made
by Positron Corporation, a publicly owned Texas corporation with a class of
securities registered pursuant to Section 12(g) of the Exchange Act ("Positron")
(collectively the "Positron Notes"). The Positron Notes are convertible into
shares of Positron's Class C Preferred Stock and Class D Preferred Stock, each
with a par value of $1.00 per share (the "Positron Preferred") which are
convertible into 64,000,000 shares of Positron's common stock, par value $.01
per share (the "Conversion Shares");

     WHEREAS, Imagin desires to transfer the Positron Notes to PAC in exchange
(the "Exchange") of 30,000,000 newly-issued shares of Cipher's common stock, par
value $.001 per share (the "Exchange Shares");

     WHEREAS, the respective Boards of Directors of Cipher, PAC and Imagin have
deemed it advisable and in the best interests of their respective corporations
that the Parties consummate the transactions provided for herein in order to
advance their long-term strategic business interests;

--------------------------------------------------------------------------------



     WHEREAS, the respective Boards of Directors of Cipher, PAC and Imagin have
approved, in accordance with their jurisdictions, this Agreement and the
transactions contemplated hereby, including the Exchange; and

     WHEREAS, the Exchange is intended to qualify as a tax free exchange under
Section 368(B) of the Internal Revenue Code of 1986, as amended (the "Code"),
but no opinion of counsel or Internal Revenue Service determination shall be
obtained for treatment and shall not be a condition to Closing.

     NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Parties hereto
hereby agree as follows:

ARTICLE I
EXCHANGE OF SECURITIES

          SECTION 1.1. AGREEMENT TO EXCHANGE. On the Closing Date (as
hereinafter defined) and upon the terms and subject to the conditions set forth
in this Agreement, Cipher shall sell, assign, transfer, convey and deliver the
Exchange Shares to Imagin and Imagin shall accept the Exchanges Shares from
Cipher and shall sell, assign, transfer, convey and deliver the Positron Notes
to PAC and PAC shall accept the Positron Notes.

          SECTION 1.2. CLOSING. The closing of such Exchange (the "Closing")
shall take place at 10:00 a.m. E.S.T. on April 25, 2005, or at such other time
and date as the parties hereto shall agree in writing (the "Closing Date"), at
the principal offices of Levy & Boonshoft, P.C., at 477 Madison Avenue, 14th
Floor, New York, New York. At the Closing, Imagin shall deliver to PAC the
original Positron Notes, with a consent to such assignment, executed by
Positron, in the

2




--------------------------------------------------------------------------------



form attached hereto as Exhibit "A". In full consideration and exchange for the
Positron Notes, Cipher shall issue the Exchange Shares to Imagin, in one or more
certificates as so directed by Imagin prior to the Closing.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF
IMAGIN

          Imagin hereby represents, warrants and agrees as follows:

          SECTION 2.1. CORPORATE ORGANIZATION.

                    (a) Imagin is duly organized, validly existing and in good
standing under the laws of each jurisdiction where it is required to do so, and
have all requisite corporate power and authority to own its properties and
assets and to conduct its business as now conducted and is duly qualified to do
business and in good standing in each jurisdiction in where the nature of the
business conducted or the ownership or leasing of its properties makes such
qualification and being in good standing necessary, except where the failure to
be so qualified and in good standing will not have a material adverse effect on
the business, operations, properties, assets, condition or results of operation
of Imagin (an "Imagin Material Adverse Effect");

                    (b) Copies of the Articles of Organization and By-laws of
Imagin, with all amendments thereto to the date hereof, have been furnished to
Cipher and PAC, and such copies are accurate and complete as of the date hereof.
The minute books of Imagin are current as required by law, contain the minutes
of all meetings of the Boards of Directors from date of incorporation to this
date, and adequately reflect all material actions taken by the Board of
Directors of Imagin.

3




--------------------------------------------------------------------------------



                    SECTION 2.2. TITLE, ENCUMBRANCES. Imagin is the owner of the
Positron Notes free and clear of all encumbrances and, on the Closing Date will
transfer the Positron Notes free and clear of all liens, pledges, encumbrances,
security in trust or other restrictions. SECTION 2.3. RIGHT TO CONVERSION.
Except as set forth on the face of the Positron Notes or within the Note
Purchase Agreement, Loan Agreement, Security Agreement, Voting Agreement and
Registration Rights Agreement between Imagin and Positron, dated May 21, 2004,
the Statements of Designation of Positron's Series C and D Preferred Stock dated
May 21, 2004, and other related documents, (the "Issuance Agreements"), Imagin
is aware of no reason which would impair Cipher's right to deliver the Positron
Notes to Positron in order to obtain the Positron Preferred and the Conversion
Shares from Positron.

                    SECTION 2.4 INVESTMENT INTENT. Imagin hereby represents and
warrants to Cipher as follows:

                    (a) This Agreement is made by the Cipher with Imagin which a
Non-U.S. person, in reliance upon Imagin's representations, warranties and
covenants made in this Section 2.4.

                    (b) Imagin has been advised and acknowledges that:

                                        (i) the Exchange Shares have not been,
and when issued, will not be registered under the Securities Act, the securities
laws of any state of the United States or the securities laws of any other
country;

                                        (ii) in issuing and selling the Exchange
Shares to Imagin pursuant hereto, the Company is relying upon the "safe harbor"
provided by Regulation S and/or on Section 4(2) under the Securities Act;

                                        (iii) it is a condition to the
availability of the Regulation S "safe harbor" that the Exchange Shares not be
offered or sold in the United States

4




--------------------------------------------------------------------------------



or to a U.S. person until the expiration of a period of one year following the
date of the Closing Date; and

                                        (iv) notwithstanding the foregoing,
prior to the expiration of one year after Closing Date (the "Restricted
Period"), the Exchange Shares, may be offered and sold by the holder thereof
only if such offer and sale is made in compliance with the terms of this
Agreement and either: (a) if the offer or sale is within the United States or to
or for the account of a U.S. person, the securities are offered and sold
pursuant to an effective registration statement or pursuant to Rule 144 under
the Securities Act or pursuant to an exemption from the registration
requirements of the Securities Act; or (b) the offer and sale is outside the
United States and to other than a U.S. person.

                    (c) As used herein, the term "United States" means and
includes the United States of America, its territories and possessions, any
State of the United States, and the District of Columbia, and the term "U.S.
person" (as defined in Regulation S) means:

                                        (i)  a natural person resident in the
United States;

                                        (ii)  any partnership or corporation
organized or incorporated under the laws of the United States;

                                        (iii)  any estate of which any executor
or administrator is a U.S. person;

                                        (iv)  any trust of which any trustee is
a U.S. person;

                                        (v)   any agency or branch of a foreign
entity located in the United States;

                                        (vi)  any nondiscretionary account or
similar account (other than an estate or trust) held by a dealer or other
fiduciary for the benefit or account of a U.S. person;

                                        (vii) any discretionary account or
similar account (other than an estate or trust) held by a dealer or other
fiduciary organized, incorporated and (if an individual) resident

5




--------------------------------------------------------------------------------

in the United States; and

                                        (viii) a corporation or partnership
organized under the laws of any foreign jurisdiction and formed by a U.S. person
principally for the purpose of investing in securities not registered under the
Securities Act, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a) under the Securities Act) who are not
natural persons, estates or trusts.

                    As used herein, the term "Non-U.S. person" means any person
who is not a U.S. person or is deemed not to be a U.S. person under Rule
902(k)(2) of the Securities Act.

                    (d) Imagin agrees that with respect to the Exchange Shares,
subject to Section 4.8 below and until the expiration of the Restricted Period:
 

                              (i) Imagin, its agents or its representatives have
not and will not solicit offers to buy, offer for sale or sell any of the
Exchange Shares issuable upon conversion thereof, or any beneficial interest
therein in the United States or to or for the account of a U.S. person during
the Restricted Period;

                              (ii) notwithstanding the foregoing, prior to the
expiration of the Restricted Period, the Exchanged Shares, may be offered and
sold by the holder thereof only if such offer and sale is made in compliance
with the terms of this Agreement and either: (A) if the offer or sale is within
the United States or to or for the account of a U.S. person (as such terms are
defined in Regulation S), the securities are offered and sold pursuant to an
effective registration statement or pursuant to Rule 144 under the Securities
Act or pursuant to an exemption from the registration requirements of the
Securities Act; or (B) the offer and sale is outside the United States and to
other than a U.S. person; and (C) Imagin shall not engage in hedging
transactions with regard to the Exchange Shares unless in compliance with the
Securities Act.

6




--------------------------------------------------------------------------------



The foregoing restrictions are binding upon subsequent transferees of the
Exchange Shares, except for transferees pursuant to an effective registration
statement. Imagin agrees that after the Restricted Period, the Exchange Shares
may be offered or sold within the United States or to or for the account of a
U.S. person only pursuant to applicable securities laws.

                    (e) Imagin has not engaged, nor is it aware that any party
has engaged, and Imagin will not engage or cause any third party to engage, in
any directed selling efforts (as such term is defined in Regulation S) in the
United States with respect to the Exchange Shares.

                    (f)  Imagin:

                              (i) is domiciled and has its principal place of
business outside the  

                              (ii) certifies it is acquiring the Exchange Shares
for the account or benefit of any U.S. person; and

                              (iii) at the time of the Closing, Imagin or
persons acting on Imagin's behalf in connection therewith will be located
outside the United States.

                    (g) At the time of Imagin's offer to purchase the Exchange
Shares and at the time of Imagin's execution of this Agreement, Imagin or
persons acting on its behalf in connection therewith were located outside the
United States.

                    (h) Imagin is not a "distributor" (as defined in Regulation
S) or a "dealer" (as defined in the Securities Act).

                    (i) Imagin acknowledges that that the Cipher shall refuse to
instruct its transfer agent to register any transfer of any the Exchange Shares
not made in accordance with the provisions of Regulation S, pursuant to
registration under the Securities Act or pursuant to an available exemption from
registration.

                    (j) Imagin is satisfied as to the full observance of the
laws of its jurisdiction in connection with any invitation to purchase the
Exchange Shares or any use of the issuance Agreements, including (i) the legal
requirements within its jurisdiction for the purchase of such

7




--------------------------------------------------------------------------------



Exchange Shares (ii) any foreign exchange restrictions applicable to such
purchase, (iii) any governmental or other consents that may need to be obtained
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale or transfer of such Exchange Shares.
Imagin's payment for, and Imagin's continued beneficial ownership of, the
Exchange Shares issuable upon conversion thereof will not violate any applicable
laws of Imagin's jurisdiction.

                    (k) Imagin has satisfied in full all applicable securities
laws of Canada and the United States in connection with the issuance by Imagin
of securities the proceeds from the sale and issuance of which are or will be
used in whole or in part to purchase the Exchange Shares, and has or will
provide to Cipher such information and documents as the Cipher shall reasonably
request concerning such transactions, including an opinion of counsel regarding
the legality of such transactions.

                    (l) Imagin understands and agrees that each certificate held
by Imagin representing the Exchange Shares, or any other securities issued in
respect of the Exchange Shares upon any stock split, stock dividend,
recapitalization, merger, consolidation or similar event, shall bear the
following legend:

> > > "THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
> > > SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND MAY NOT BE
> > > SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED EXCEPT IN ACCORDANCE
> > > WITH THE PROVISIONS OF REGULATIONS PROMULGATED UNDER THE SECURITIES ACT,
> > > PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT OR PURSUANT TO AN
> > > AVAILABLE EXEMPTION FROM REGISTRATION."

                    SECTION 2.5 AUTHORIZATION AND VALIDITY OF AGREEMENTS.

                    Imagin has all corporate power and authority to execute and
deliver this Agreement, to perform

8




--------------------------------------------------------------------------------



its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by Imagin and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action and no other corporate proceedings on the part
of Imagin is necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.

          SECTION 2.6. NO CONFLICT OR VIOLATION. The execution, delivery and
performance of this Agreement by Imagin does not and will not violate or
conflict with any provision of the information documents or By-laws of Imagin,
and does not and will not violate any provision of law, or any order, judgment
or decree of any court or other governmental or regulatory authority, nor
violate nor will result in a breach of or constitute (with due notice or lapse
of time or both) a default under or give to any other entity any right of
termination, amendment, acceleration or cancellation of any contract, lease,
loan agreement, mortgage, security agreement, trust indenture or other agreement
or instrument to which Imagin is a party or by which any of them is bound or to
which any of its or their respective properties or assets is subject, nor will
result in the creation or imposition of any lien, charge or encumbrance of any
kind whatsoever upon any of the properties or assets of Imagine, nor will result
in the cancellation, modification, revocation or suspension of any of the
licenses, franchises, permits to which Imagin is bound.

          SECTION 2.7. CONSENTS AND APPROVALS. No consent, waiver, authorization
or approval of any governmental or regulatory authority, domestic or foreign, or
of any other person, firm or corporation, and each declaration to or filing or
registration with any such governmental or regulatory authority, that is
required in connection with the execution and delivery of this Agreement by or
the performance by Imagin of its obligations hereunder.

9




--------------------------------------------------------------------------------



         SECTION 2.8. SURVIVAL. Each of the representations and warranties set
forth in this Article II shall be deemed represented and made by Imagin at the
closing as if made at such time and shall survive the closing for a period
terminating on the second anniversary.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF CIPHER AND PAC

          CIPHER and PAC represent, warrant and agree as follows:

          SECTION 3.1. CORPORATE ORGANIZATION.

                    (a) Cipher and PAC are duly organized, validly existing and
in good standing in each jurisdiction where they are required to do so and have
all requisite corporate power and authority to own their properties and assets
and to conduct their business as now conducted and is duly qualified to do
business in good standing in each jurisdiction in where the nature of the
business conducted by Cipher and PAC or the ownership or leasing of its
properties makes such qualification and being in good standing necessary, except
where the failure to be so qualified and in good standing will not have a
material adverse effect on the business, operations, properties, assets,
condition or results of operation of Cipher or PAC (a "Cipher Material Adverse
Effect").

                    (b) Copies of the Articles of Incorporation and By-laws of
Cipher and PAC, with all amendments thereto to the date hereof, have been
furnished to Imagin, and such copies are accurate and complete as of the date
hereof. The minute books of Cipher and PAC are current as required by law,
contain the minutes of all meetings of the Boards of Directors, committees of
the Boards of Directors from the date of incorporation to this date, and
adequately reflect all material actions taken by the Boards of Directors and
committees of the Boards of Directors of Cipher and PAC.

10




--------------------------------------------------------------------------------



          SECTION 3.2. CAPITALIZATION OF CIPHER; TITLE TO THE EXCHANGE SHARES.
The authorized capital stock of Cipher consists of (a) 95,000,000 shares of
common stock, par value $.001 per share, of which 19,145,311 shares were issued
and outstanding and an additional 4,357,000 shares are reserved for issuance as
of December 31, 2004, and (b) 5,000,000 shares of preferred stock, par value
$.001 per share, none of which are issued and outstanding. All of the
outstanding shares of capital stock have been duly authorized and validly
issued, and are fully paid and nonassessable and free of preemptive or similar
rights and no personal liability attaches to the ownership thereof. There are no
other outstanding options, warrants, agreements, commitments, conversion rights,
preemptive rights or other rights to subscribe for, purchase or otherwise
acquire any of the shares of capital stock or any unissued or treasury shares of
capital stock of Cipher.

          SECTION 3.3. AUTHORIZATION AND VALIDITY OF AGREEMENTS. Cipher and PAC
have all corporate power and authority to execute and deliver this Agreement, to
execute all attendant documents and instruments necessary to consummate the
transaction herein contemplated, and to exchange the Exchange Shares with
Imagin, to perform their obligations hereunder and to consummate the
transactions contemplated hereby. All of the Exchange Shares to be issued and
sold to Imagin pursuant to this Agreement, when issued and delivered as provided
herein shall be duly authorized, validly issued and non-assessable and free of
preemptive or similar rights. The execution and delivery of this Agreement by
Cipher and PAC and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate action and no other corporate
proceedings on the part of Cipher and PAC are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.

11




--------------------------------------------------------------------------------

          SECTION 3.4. NO CONFLICT OR VIOLATION. The execution, delivery and
performance of this Agreement by Cipher and PAC does not and will not violate or
conflict with any provision of the Articles of Incorporation or By-laws of
Cipher or PAC, and does not and will not violate any provision of law, or any
order, judgment or decree of any court or other governmental or regulatory
authority, nor violate nor will result in a breach of or constitute (with due
notice or lapse of time or both) a default under or give to any other entity any
right of termination, amendment, acceleration or cancellation of any contract,
lease, loan agreement, mortgage, security agreement, trust indenture or other
agreement or instrument to which they are a party or by which it is bound or to
which any of its respective properties or assets is subject, nor will result in
the creation or imposition of any lien, charge or encumbrance of any kind
whatsoever upon any of the properties or assets of Cipher or PAC, nor will
result in the cancellation, modification, revocation or suspension of any of the
licenses, franchises, permits to which Cipher or PAC are bound.

          SECTION 3.5. CONSENTS AND APPROVALS. There is no consent, waiver,
authorization or approval of any governmental or regulatory authority, domestic
or foreign, or of any other person, firm or corporation, and each declaration to
or filing or registration with any such governmental or regulatory authority,
required in connection with the execution and delivery of this Agreement by
Cipher or the performance by Cipher of its obligations hereunder.

          SECTION 3.6. FINANCIAL STATEMENTS. Cipher has heretofore furnished to
Imagin (a) audited financial statements as of and for the year ended on December
31, 2003, accompanied by the reports thereon of Cipher's Accountants, and the
unaudited financial statements for the period ended September 30, 2004 (the
"Financial Statements"). The Financial Statements, including the notes thereto,
(i) were prepared in accordance with generally accepted

12




--------------------------------------------------------------------------------



accounting principles, (ii) present fairly, in all material respects, the
financial position, results of operations and changes in financial position of
Cipher as of such dates and for the periods then ended, (iii) are complete,
correct and in accordance with the books of account and records of Cipher, (iv)
are reconciled with the financial statements and the financial records
maintained and the accounting methods applied by Cipher for federal income tax
purposes, and (v) contain all entries recommended by Cipher's Accountants.

          SECTION 3.7. ABSENCE OF CERTAIN CHANGES OR EVENTS. Since September 30,
2004, and except (i) as contemplated by this Agreement (ii) or set forth in the
reports filed by Cipher (the "Cipher Public Reports") with the SEC: (a) Cipher
has operated in the ordinary course of business consistent with past practice
and there has not been any material adverse change in the assets, properties,
business, operations, prospects, net income or conditions financial or otherwise
of Cipher. Cipher does not know or has reason to know of any event, condition,
circumstance or prospective development which threatens or may threaten to have
a material adverse effect on the assets, properties, operations, prospects, net
income or financial condition of Cipher; (b) there has not been any substantive
change in any method of accounting or accounting practice of Cipher; (c) there
have not been any declarations, setting aside or payment of dividends or
distributions with respect to shares of Cipher or any redemption, purchase or
other acquisition of any other Cipher's securities; and (d) an increase in the
compensation payable or to become payable to any director or officer of Cipher
other than pursuant to employment agreements or consistent with prior past
practices.

13




--------------------------------------------------------------------------------



          SECTION 3.8. TAX MATTERS. All returns, reports, or information return
or other document (including any relating or supporting information) required to
be filed before the Closing in respect of Cipher have been filed, and Cipher has
paid, accrued or otherwise adequately reserved for the payment of all Taxes
required to be paid in respect of the periods covered by such returns and has
adequately reserved for the payment of all Taxes with respect to periods ended
on or before the Closing for which tax returns have not yet been filed. All
Taxes of Cipher have been paid or adequately provided for and Cipher knows of no
proposed additional tax assessment against Cipher not adequately provided for in
the Financial Statements. No deficiency for any Taxes has been asserted or
assessed by a taxing authority against Cipher, there is no outstanding audit
examination, deficiency or refund litigation with respect to any Taxes of
Cipher. In the ordinary course, Cipher makes adequate provision on its books for
the payment of Taxes (including for the current fiscal period) owed by Cipher.
Cipher has not executed an extension or waiver of any statute of limitations on
the assessment or collection of tax that is currently in effect.

          Taxes shall for purposes of this Agreement mean all taxes however
denominated, including any interest, penalties or addition to tax that may
become payable in respect thereof, imposed by any governmental body which taxes
shall include, without limiting the generality of the foregoing, all income
taxes, payroll and employee withholding taxes, unemployment insurance, social
security, sales and use taxes, excise taxes, franchise taxes, receipts taxes,
occupations taxes, real and personal property taxes, stamp taxes, transfer
taxes, workman's compensation taxes and any other obligation of the same or a
similar nature.

          SECTION 3.9. ABSENCE OF UNDISCLOSED LIABILITIES. Except as setforth on
the Cipher Public Report, Cipher has no indebtedness or liability, absolute or
contingent,

14




--------------------------------------------------------------------------------



known or unknown, which is not shown or provided for on the balance sheet of
Cipher as of September 30, 2004, other than liabilities incurred or accrued in
the ordinary course of business since September 30, 2004. Except as shown in
such balance sheets or in the notes to the Financial Statements or as disclosed
in a Cipher Public Report, Cipher is not directly or indirectly liable upon or
with respect to (by discount, repurchase agreements or otherwise), or obligated
in any other way to provide funds in respect of, or to guarantee or assume, any
debt, obligation or dividend of any person, except endorsements in the ordinary
course of business in connection with the deposit of items for collection.

          SECTION 3.10. INTERESTS IN REAL PROPERTY. Cipher and PAC do not own
any real property.

          SECTION 3.11. PERSONAL PROPERTY. Cipher owns all personal property
(including properties that may be deemed to be a mix of personal property and
Real Property, ("Personal Property")) purported to be owned by it as of the date
hereof. All of the Personal Property owned or leased by, and commonly used or
necessary for or in the operations of, any of, Cipher: (i) is, in the aggregate,
in such operating condition repair as may be necessary to carry on the business
of Cipher as it is now being conducted, subject only to ordinary wear and tear;
and (ii) is sufficient, in the aggregate, for all purposes of the business of
Cipher.

          SECTION 3.12. LICENSES, PERMITS AND GOVERNMENTAL APPROVALS. There are
no licenses, permits, franchises, authorizations and approvals issued or granted
to Cipher by any federal, state or local government, or any department, agency,
board, commission, bureau or instrumentality of any of the foregoing (the
"Licenses and Permits"), or any pending applications therefor.

15


--------------------------------------------------------------------------------

 

          SECTION 3.13. COMPLIANCE WITH LAW. The operations of Cipher have been
conducted in accordance with all applicable laws, regulations, orders and other
requirements of all courts and other governmental or regulatory authorities
having jurisdiction over Cipher and its assets, properties and operations,
including, without limitation, all such laws, regulations, orders and
requirements promulgated by or relating to consumer protection, equal
opportunity, health, environmental protection, architectural barriers to the
handicapped, fire, zoning and building and occupation safety except where such
non-compliance would not have a Cipher Material Adverse Effect. Cipher has not
received notice of any violation of any such law, regulation, order or other
legal requirement, and is not in default with respect to any order, writ,
judgment, award, injunction or decree of any national, state or local court or
governmental or regulatory authority or arbitrator, domestic or foreign,
applicable to Cipher or any of its assets, properties or operations.

          SECTION 3.14. LITIGATION. Except as disclosed in a Cipher Public
Report, there are no claims, actions, suits, proceedings, labor disputes or
investigations pending or, to the best of the Cipher's knowledge, threatened
before any federal, state or local court or governmental or regulatory
authority, domestic or foreign, or before any arbitrator of any nature, brought
by or against Cipher or any of its officers, directors, employees, agents or
affiliates involving, affecting or relating to any assets, properties or
operations of Cipher or the transactions contemplated by this Agreement, nor is
any basis known to Cipher for any such action, suit, proceeding or
investigation. Neither Cipher nor any of its assets or properties is subject to
any order, writ, judgment, award, injunction or decree of any federal, state or
local court or governmental or regulatory authority or arbitrator, that would
have a Cipher Material

16




--------------------------------------------------------------------------------



Adverse Effect on its assets, properties, operations, prospects, net income or
financial condition or which would or might interfere with the transactions
contemplated by this Agreement.

          SECTION 3.15. CONTRACTS. The Cipher Public Reports set forth a true
and complete list of all material contracts, agreements and other instruments to
which Cipher is a party or otherwise relating to or affecting any of its assets,
properties or operations, including, without limitation, all written or oral,
express or implied, material, (a) contracts, agreements and commitments not made
in the ordinary course of business; (b) purchase and supply contracts; (c)
contracts, loan agreements, repurchase agreements, mortgages, security
agreements, trust indentures, promissory notes and other documents or
arrangements relating to the borrowing of money or for lines of credit; (d)
leases and subleases of real or personal property; (e) agreements and other
arrangements for the sale of any assets other than in the ordinary course of
business or for the grant of any options or preferential rights to purchase any
assets, property or rights; (f) contracts or commitments limiting or restraining
Cipher from engaging or competing in any lines of business or with any person,
firm, or corporation; (h) partnership and joint venture agreements; and (i) all
amendments, modifications, extensions or renewals of any of the foregoing (the
foregoing contracts, agreements and documents are hereinafter referred to
collectively as the "Commitments" and individually as a "Commitment"). Except as
disclosed in a Cipher Public Report, each Commitment is valid, binding and
enforceable against the parties thereto in accordance with its terms, and in
full force and effect on the date hereof except as disclosed in a Cipher Public
Report. Cipher has performed all obligations required to be performed by it to
date under, and is not in default in respect of, any Commitment, and to Cipher's
best knowledge no event has occurred which, with due notice or lapse of time or
both, would constitute such a default except as disclosed in a Cipher Public
Report. To the best of

17




--------------------------------------------------------------------------------



Cipher's knowledge, no other party to any Commitment is in default in respect
thereof, and no event has occurred which, with due notice or lapse of time or
both, would constitute such a default.

          SECTION 3.16. EMPLOYEE PLANS. Cipher has complied in all material
respects with the requirements of Section 4980B of the Code and Sections 601 to
608 of the Employee Retirement Income Security Act of 1974, as amended ("ERISA")
relating to continuation coverage for group health plans. Cipher has no employee
welfare benefit plan (an "Employee Welfare Plan"), as defined in Section 3(1) of
ERISA, and no employee pension benefit plan as defined in Section 3(2) of ERISA
(an "Employee Pension Plan"). Additionally, there are no pension, savings,
retirement, severance health, insurance or other employee benefit plan
(collectively referred to herein as the "Plans") which Cipher maintains, or has
any obligation to contribute to.

          SECTION 3.17. ENVIRONMENTAL MATTERS. No licenses, permits and other
authorizations required under all applicable laws, regulations and other
requirements of governmental or regulatory authorities relating to pollution or
to the protection of the environment ("Environmental Laws") are required by
Cipher and is in compliance with all Environmental Laws and with all such
licenses, permits and authorizations except where the failure to comply would
not have a Cipher Material Adverse Effect. Cipher has not performed or suffered
any act which could give rise to, or has otherwise incurred liability to any
person (governmental or not) under the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601 et seq. or any other
Environmental Laws, nor has Cipher received notice of any such liability or any
claim therefor or submitted notice pursuant to Section 103 of such Act to any
governmental agency with respect to any of its respective assets.

18




--------------------------------------------------------------------------------



          SECTION 3.18. LABOR MATTERS. Cipher is not a party to: (i) any
outstanding employment agreements or contracts with officers or employees that
are not terminable at will, or that provide for the payment of any bonus or
commission; (ii) any agreement, policy or practice that requires it to pay
termination or severance pay to salaried, non-exempt or hourly employees (other
than as required by law); and (iii) any collective bargaining agreement or other
labor union contract applicable to persons employed by Cipher nor does Cipher
know of any activities or proceedings of any labor union to organize any such
employees. Cipher has not breached or otherwise failed to comply with any
provisions of any employment or labor agreement, and there are no grievances
outstanding thereunder.

          SECTION 3.19. INVESTMENT INTENT. The Positron Notes will be acquired
hereunder solely for the account of Cipher, for investment, and not with a view
to the resale or distribution thereof.

          SECTION 3.20. SEC FILINGS. Cipher has heretofore delivered to Imagin
copies of Cipher's Annual Report on Form 10-KSB for the year ended December 31,
2003 and the Form 10-QSB for the period ended September 30, 2004. As of the
respective dates, such reports compiled in all material respects with all
applicable requirements of the Exchange Act, and did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading.
Cipher has filed, timely, all periodic and other reports, schedules, forms
exhibits, statements and other documents required to be filed by it with the SEC
under the Exchange Act. Cipher is in compliance, to the extent applicable, with
all reporting obligations under either Section 12(b), 12(g) or 15(d) of the 1934
Act. Cipher has registered its Common Stock pursuant to Section 12 of the 1934
Act and the Common Stock is listed and trades on the Over-The-Counter Bulletin
Board under the

19




--------------------------------------------------------------------------------



symbol "CIHR". There is no fact known to Cipher (other than general economic
conditions known to the public generally) that has not been publicly disclosed
by Cipher that (i) could reasonably be expected to have a material adverse
effect on the condition (financial or otherwise) or on earnings, business
affairs, properties or assets of Cipher, or (ii) could reasonably be expected to
materially and adversely affect the ability of Cipher to perform its obligations
pursuant to this Agreement.

          SECTION 3.21. DISCLOSURE. This Agreement, the schedules hereto and any
certificate attached hereto or delivered in accordance with the terms hereby by
or on behalf of Cipher in connection with the transactions contemplated by this
Agreement, when taken together, do not contain any untrue statement of a
material fact or omit any material fact necessary in order to make the
statements contained herein and/or therein not misleading. SECTION 3.22.
SUBSIDIARIES. Except for PAC and Cipher Multimedia, Inc., an Illinois
corporation, Cipher has no subsidiaries and no investments, directly or
indirectly, or the financial interest in any other corporation or business
organization, join venture, or partnership of any kind whatsoever.

          SECTION 3.23. SURVIVAL. Each of the representations and warranties set
forth in this Article III shall be deemed represented and made by Cipher at the
Closing as if made at such time and shall survive the Closing for a period
terminating on the second anniversary.

ARTICLE IV
COVENANTS

          SECTION 4.1. CERTAIN CHANGES AND CONDUCT OF BUSINESS. (a) From and
after the date of this Agreement and until the Closing Date, Cipher shall
conduct, its business solely in the ordinary course consistent with past
practices and,

20




--------------------------------------------------------------------------------



in a manner consistent with all representations or warranties of Cipher, and
without the prior written consent of Imagin, Cipher will not, except as required
or permitted pursuant to the terms hereof:

                              (i) make any material change in the conduct of its
businesses and operations enter into any transaction other than in the ordinary
course of business consistent with past practices;

                              (ii) make any change in its Articles of
Incorporation or By-laws; issue any additional shares of capital stock or equity
securities or grant any option, warrant or right to acquire any capital stock or
equity securities or issue any security convertible into or exchangeable for its
capital stock or alter in any material term of any of its outstanding securities
or make any change in its outstanding shares of capital stock or its
capitalization, whether by reason of a reclassification, recapitalization, stock
split or combination, exchange or readjustment of shares, stock dividend or
otherwise;

                              (iii) (A) incur, assume or guarantee any
indebtedness for borrowed money, issue any notes, bonds, debentures or other
corporate securities or grant any option, warrant or right to purchase any
thereof, except pursuant to transactions in the ordinary course of business
consistent with past practices, or (B) issue any securities convertible or
exchangeable for debt securities of Cipher;

                              (iv) make any sale, assignment, transfer,
abandonment or other conveyance of any of its assets or any part thereof; (v)
subject any of its assets, or any part thereof, to any Lien or suffer such to be
imposed other than such Liens as may arise in the ordinary course of business
consistent with past practices by operation of law which will not have a Cipher
Material Adverse Effect;

21




--------------------------------------------------------------------------------



                              (vi) acquire any assets, raw materials or
properties, or enter into any other transaction, other than in the ordinary
course of business consistent with past practices;

                              (vii) enter into any new (or amend any existing)
employee benefit plan, program or arrangement or any new (or amend any existing)
employment, severance or consulting agreement, grant any general increase in the
compensation of officers or employees (including any such increase pursuant to
any bonus, pension, profit-sharing or other plan or commitment) or grant any
increase in the compensation payable or to become payable to any employee,
except in accordance with pre-existing contractual provisions or consistent with
past practices;

                              (viii) make or commit to make any material capital
expenditure;

                              (ix) pay, loan or advance any amount to, or sell,
transfer or lease any properties or assets to, or enter into any agreement or
arrangement with, any of its affiliates;

                              (x) guarantee any indebtedness for borrowed money
or any other obligation of any other person;

                              (xi) take any other action that would cause any of
the representations and warranties made by it in this Agreement not to remain
true and correct in all material;

                              (xii) make any loan, advance or capital
contribution to or investment in any person;

                              (xiii) make any change in any method of accounting
or accounting principle, method, estimate or practice;

                              (xiv) settle, release or forgive any claim or
litigation or waive any right;

                              (xv) commit itself to do any of the foregoing;

22




--------------------------------------------------------------------------------



                              (xvi) file, when due or required, federal, state,
foreign and other tax returns and other reports required to be filed and pay
when due all taxes, assessments, fees and other charges lawfully levied or
assessed against it, unless the validity thereof is contested in good faith and
by appropriate proceedings diligently conducted; and

                              (xvii) continue to conduct its business in the
ordinary course consistent with past practices.

                    SECTION 4.2. ACCESS TO PROPERTIES AND RECORDS. Imagin shall
afford Cipher, and Cipher shall afford to Imagin's accountants, counsel and
representatives full access during normal business hours throughout the period
prior to the Closing Date (or the earlier termination of this Agreement) to all
of such parties properties, books, contracts, commitments and records and,
during such period, shall furnish promptly to the requesting party all other
information concerning the other party's business, properties and personnel as
the requesting party may reasonably request, provided that no investigation or
receipt of information pursuant to this Section 4.2 shall affect any
representation or warranty of, or the conditions to, the obligations of any
party.

                    SECTION 4.3. NEGOTIATIONS. From and after the date hereof
until the earlier of the Closing or the termination of this Agreement, no party
to this Agreement nor its officers or directors (subject to such director's
fiduciary duties) nor anyone acting on behalf of party or persons shall,
directly or indirectly, encourage, solicit, engage in discussions or
negotiations with, or provide any information to, any person, firm, or other
entity or group concerning any merger, sale of substantial assets, purchase or
sale of shares of common stock or similar transaction involving any party
thereof except as permitted herein. A party shall promptly

23




--------------------------------------------------------------------------------



communicate to any other party any inquiries or communications concerning any
such transaction which they may receive or of which they may become aware of.

                    SECTION 4.4. CONSENTS AND APPROVALS. The parties, (i) shall
use their reasonable commercial efforts to obtain all necessary consents,
waivers, authorizations and approvals of all governmental and regulatory
authorities, domestic and foreign, and of all other persons, firms or
corporations required in connection with the execution, delivery and performance
by them of this Agreement, and (ii) shall diligently assist and cooperate with
each party in preparing and filing all documents required to be submitted by a
party to any governmental or regulatory authority, domestic or foreign, in
connection with such transactions and in obtaining any governmental consents,
waivers, authorizations or approvals which may be required to be obtained
connection with such transactions.

                    SECTION 4.5. PUBLIC ANNOUNCEMENT. Unless otherwise required
by applicable law, the parties hereto shall consult with each other before
issuing any press release or otherwise making any public statements with respect
to this Agreement and shall not issue any such press release or make any such
public statement prior to such consultation.

ARTICLE V
CONDITIONS TO OBLIGATIONS OF CIPHER AND PAC

                    The obligations of Cipher and PAC to consummate the
transactions contemplated by this Agreement are subject to the fulfillment, at
or before the Closing Date, of the following conditions, any one or more of
which may be waived by Cipher and PAC in their sole discretion:

24




--------------------------------------------------------------------------------



                    SECTION 5.1. REPRESENTATIONS AND WARRANTIES OF IMAGIN. All
representations and warranties made by Imagin in this Agreement shall be true
and correct on and as of the Closing Date as if again made by Imagin on and as
of such date.

                    SECTION 5.2. AGREEMENTS AND COVENANTS. Imagin shall have
performed and complied in all material respects to all agreements and covenants
required by this Agreement to be performed or complied with by any of them on or
prior to the Closing Date.

                    SECTION 5.3. CONSENTS AND APPROVALS. All consents, waivers,
authorizations and approvals of any governmental or regulatory authority,
domestic or foreign, and of any other person, firm or corporation, required in
connection with the execution, delivery and performance of this Agreement shall
be in full force and effect on the Closing Date.

                    SECTION 5.4. POSITRON CONSENT. Imagin shall deliver to
Cipher and PAC, the prior, written consent of Positron to the transfer, sale and
assignment of the Positron Notes to PAC as set forth in this Agreement

                    SECTION 5.5. NO VIOLATION OF ORDERS. No preliminary or
permanent injunction or other order issued by any court or governmental or
regulatory authority, domestic or foreign, nor any statute, rule, regulation,
decree or executive order promulgated or enacted by any government or
governmental or regulatory authority, which declares this Agreement invalid in
any respect or prevents the consummation of the transactions contemplated
hereby, or which materially and adversely affects the assets, properties,
operations, prospects, net income or financial condition of Imagin shall be in
effect; and no action or proceeding before any court or governmental or
regulatory authority, domestic or foreign, shall have been instituted or
threatened by any government or governmental or regulatory authority, domestic
or foreign, or by any other person, or entity which seeks to prevent or delay
the consummation of the

25




--------------------------------------------------------------------------------



transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

                    SECTION 5.6. GOODSTANDING AND OTHER CERTIFICATES. Imagin
shall have delivered to Cipher and PAC:

                              (a) copies of certificates or articles of
incorporation, all amendments thereto, in each case certified by the Secretary
of State or other appropriate official of its jurisdiction of incorporation; and

                              (b) a certificate from the Secretary of State or
other appropriate official of their respective jurisdictions of incorporation,
to the effect that Imagin is in good standing in such jurisdiction and listing
all charter documents including all amendments thereto, on file.

                    SECTION 5.7. OTHER CLOSING DOCUMENTS. Cipher and PAC shall
have received such other certificates, instruments and documents in confirmation
of the representations and warranties of Imagin or in furtherance of the
transactions contemplated by this Agreement as Cipher and PAC or their counsel
may reasonably request.

ARTICLE VI
CONDITIONS TO OBLIGATIONS OF IMAGIN

                    The obligation of Imagin to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, at or before the
Closing Date, of the following conditions, any one or more of which may be
waived by Imagin in its sole discretion, as the case may be.

                    SECTION 6.1. REPRESENTATIONS AND WARRANTIES OF CIPHER AND

                    PAC. All representations and warranties made by Cipher and
PAC in this Agreement shall be

26




--------------------------------------------------------------------------------



true and correct on and as of the Closing Date as if again made by Cipher and
PAC on and as of such date.

                    SECTION 6.2. AGREEMENTS AND COVENANTS. Cipher shall have
performed and complied in all material respects to all agreements and covenants
required by this Agreement to be performed or complied with by it on or prior to
the Closing Date.

                    SECTION 6.3. CONSENTS AND APPROVALS. All consents, waivers,
authorizations and approvals of any governmental or regulatory authority,
domestic or foreign, and of any other person, firm or corporation, required in
connection with the execution, delivery and performance of this Agreement, shall
have been duly obtained and shall be in full force and effect on the Closing
Date, including but not limited to the approval of the Board of Directors of
Cipher, and the majority shareholders of Cipher.

                    SECTION 6.4. NO VIOLATION OF ORDERS. No preliminary or
permanent injunction or other order issued by any court or other governmental or
regulatory authority, domestic or foreign, nor any statute, rule, regulation,
decree or executive order promulgated or enacted by any government or
governmental or regulatory authority, domestic or foreign, that declares this
Agreement invalid or unenforceable in any respect or which prevents the
consummation of the transactions contemplated hereby, or which materially and
adversely affects the assets, properties, operations, prospects, net income or
financial condition of Cipher and its subsidiaries, taken as a whole, shall be
in effect; and no action or proceeding before any court or government or
regulatory authority, domestic or foreign, shall have been instituted or
threatened by any government or governmental or regulatory authority, domestic
or foreign, or by any other person, or entity which seeks to prevent or delay
the consummation of the

27




--------------------------------------------------------------------------------



transactions contemplated by this Agreement or which challenges the validity or
enforceability of this Agreement.

                    SECTION 6.5. GOODSTANDING AND OTHER CERTIFICATES. Cipher and
PAC shall have delivered to Imagin:

                              (a) copies of certificates or articles of
incorporation, all amendments thereto, in each case certified by the Secretary
of State or other appropriate official of their jurisdiction of incorporation;

                              (b) a certificate form the Secretary of State or
other appropriate official of their respective jurisdictions of incorporation,
to the effect that Cipher and PAC is in good standing in such jurisdiction and
listing all charter documents including all amendments thereto, on file; and

                              (c) a copy of the By-Laws of Cipher and PAC,
certified by each Secretary as being true and correct and in effect on the
Closing Date.

                    SECTION 6.6. OTHER CLOSING DOCUMENTS. Imagin shall have
received such other certificates, instruments and documents in confirmation of
the representations and warranties of Cipher and PAC or in furtherance of the
transactions contemplated by this Agreement as Imagin or its counsel may
reasonably request.

ARTICLE VII
TERMINATION AND ABANDONMENT

                    SECTION 7.1. METHODS OF TERMINATION. This Agreement may be
terminated and the transactions contemplated hereby may be abandoned at any time
before the Closing:

28




--------------------------------------------------------------------------------



                              (a) By the mutual written consent of the Parties;
 

                              (b) By Cipher, upon a material breach of any
representation, warranty, covenant or agreement on the part of Imagin set forth
in this Agreement, or if any representation or warranty of Imagin shall become
untrue, in either case such that any of the conditions set forth in Article VI
hereof would not be satisfied (an "Imagin Breach"), and such breach shall, if
capable of cure, have not been cured within ten (10) days after receipt by the
party in breach of a notice from the non-breaching party setting forth in detail
the nature of such breach;

                              (c) By Imagin, upon a material breach of any
representation, warranty, covenant or agreement on the part of Cipher set forth
in this Agreement, or, if any representation or warranty of Cipher shall become
untrue, in either case such that any of the conditions set forth in Article VI
hereof would not be satisfied (a “Cipher Breach”), and such breach shall, if
capable of cure, not have been cured within ten (10) days after receipt by the
party in breach of a notice from the non-breaching party setting forth in detail
the nature of such breach;

                              (d) By either Cipher or Imagin, if the Closing
shall not have been consummated on or before May 31, 2005, provided, however,
that this Agreement may be extended by written notice of either Cipher or Imagin
and further provided, however, that the right to terminate this Agreement under
this Section 7.1(d) shall not be available to any party whose failure to fulfill
any obligations under this Agreement has been the cause of, or resulted in, the
failure of the Closing to occur on or before this date.

                              (e) By either Cipher or Imagin if a court of
competent jurisdiction or governmental, regulatory or administrative agency or
commission shall have issued an order, decree or ruling or taken any other
action (which order, decree or ruling the parties hereto shall

29




--------------------------------------------------------------------------------



use its best efforts to lift), which permanently restrains, enjoins or otherwise
prohibits the transactions contemplated by this Agreement.

                              SECTION 7.2. PROCEDURE UPON TERMINATION. In the
event of termination and abandonment of this Agreement by Cipher or Imagin
pursuant to Section 7.1, written notice thereof shall forthwith be given to the
other parties and this Agreement shall terminate and the transactions
contemplated hereby shall be abandoned, without further action. If this
Agreement is terminated as provided herein, no party to this Agreement shall
have any liability or further obligation to any other party to this Agreement
,provided, however, that no termination of this Agreement pursuant to this
Article VII shall relieve any party of liability for a breach of any provision
of this Agreement occurring before such termination.

ARTICLE VIII
POST-CLOSING AGREEMENTS




                              SECTION 8.1. CONSISTENCY IN REPORTING. Each party
hereto agrees that: (i) the transaction is intended to qualify as a tax-free
exchange under the Code; (ii) the exchange shall be reported for Federal income
tax purposes as a tax-free exchange; (iii) for purposes of all financial
statements, tax returns and reports, and communications with third parties, the
transactions contemplated in this agreement and ancillary or collateral
transactions will be treated as a tax-free exchange; and (iv) if the
characterization of any transaction contemplated in this agreement or any
ancillary or collateral transaction is challenged, each party hereto will
testify, affirm and ratify that the characterization contemplated in such
agreement was with the characterization intended by the party; provided,
however, that nothing herein shall be construed

30




--------------------------------------------------------------------------------



as giving rise to any obligation if the reporting position is determined to be
incorrect by final decision of a court of competent jurisdiction.

ARTICLE IX
MISCELLANEOUS PROVISIONS

                    SECTION 9.1. SURVIVAL OF PROVISIONS. The respective
representations, warranties, covenants and agreements of each of the parties to
this Agreement (except covenants and agreements which are expressly required to
be performed and are performed in full on or before the Closing Date) shall
survive the Closing Date and the consummation of the transactions contemplated
by this Agreement, subject to Sections 2.2, 2.3, 2.8 and 3.23. In the event of a
breach of any of such representations, warranties or covenants, the party to
whom such representations, warranties or covenants have been made shall have all
rights and remedies for such breach available to it under the provisions of this
Agreement or otherwise, whether at law or in equity, regardless of any
disclosure to, or investigation made by or on behalf of such party on or before
the Closing Date.

                    SECTION 9.2. SUCCESSORS AND ASSIGNS; NO THIRD-PARTY
BENEFICIARIES. This Agreement shall inure to the benefit of, and be binding
upon, the parties hereto and their respective successors and assigns; provided,
however, that no party shall assign or delegate any of the obligations created
under this Agreement without the prior written consent of the other party.

                    SECTION 9.3. FINDERS. The Parties represent and warrant that
they have not employed the services of a broker or finder in connection with
this Agreement or any of the transactions contemplated hereby.

31




--------------------------------------------------------------------------------



                    SECTION 9.4. FEES AND EXPENSES. Except as otherwise
expressly provided in this Agreement, all legal and other fees, costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring suchfees, costs or
expenses.

                    SECTION 9.5. NOTICES. All notices and other communications
given or made pursuant hereto shall be in writing and shall be deemed to have
been given or made if in writing and delivered personally, transmitted facsimile
with proof of transmission, or sent by registered or certified mail (postage
prepaid, return receipt requested) to the parties at the following addresses:

> > > > (a) If to Cipher or PAC, to:

                                                  Cipher Holding Corporation
                                                  3801 N. Washington Street
                                                  Oak Brook, Illinois 60523
                                                  Attn: Patrick Rooney


 

                                                  with a copy to:


 

                                                  Levy & Boonshoft, P.C.
                                                  477 Madison Avenue
                                                  New York, New York 10022
                                                  Attn: Peter Campitiello, Esq.


                                                  (b) If to Imagin, to:

 

                                                  Imagin Diagnostic Centres,
Inc.
                                                  5160 Yonge Street, Suite 300
                                                  Toronto, Ontario MZN 6L9
                                                  Attn: _______________

                                                    with a copy to:
                                                  _______________________
                                                  _______________________
                                                  _______________________


 

32


--------------------------------------------------------------------------------



or to such other persons or at such other addresses as shall be furnished by
either party by like notice to the other, and such notice or communication shall
be deemed to have been given or made as of the date so delivered or mailed. No
change in any of such addresses shall be effective insofar as notices under this
Section 9.5 are concerned unless such changed address is located in the United
States of America and notice of such change shall have been given to such other
party hereto as provided in this Section 9.5.

                    SECTION 9.6. ENTIRE AGREEMENT. This Agreement, together with
the exhibits hereto, represents the entire agreement and understanding of the
parties with reference to the transactions set forth herein and no
representations or warranties have been made in connection with this Agreement
other than those expressly set forth herein or in the exhibits, certificates and
other documents delivered in accordance herewith. This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings
and agreements between the parties relating to the subject matter of this
Agreement and all prior drafts of this Agreement, all of which are merged into
this Agreement. No prior drafts of this Agreement and no words or phrases from
any such prior drafts shall be admissible into evidence in any action or suit
involving this Agreement.

                    SECTION 9.7. SEVERABILITY. This Agreement shall be deemed
severable, and the invalidity or unenforceability of any term or provision
hereof shall not affect the validity or enforceability of this Agreement or of
any other term or provision hereof. Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Agreement a provision as similar in terms to such
invalid or unenforceable provision as may be possible and be valid and
enforceable.

33




--------------------------------------------------------------------------------



                    SECTION 9.8. TITLES AND HEADINGS. The Article and Section
headings contained in this Agreement are solely for convenience of reference and
shall not affect the meaning or interpretation of this Agreement or of any term
or provision hereof.

                    SECTION 9.9. COUNTERPARTS. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original and all of
which together shall be considered one and the same agreement.

                    SECTION 9.10. ARBITRATION. The Parties to this Agreement,
acting for themselves and for their respective successors and assigns, without
regard to domicile, citizenship or residence, hereby expressly and irrevocably
agree that any controversy or claim, arising out of or relating to this
Agreement or the breach thereof, shall be settled by arbitration administered by
the American Arbitration Association, in accordance with its Commercial
Arbitration Rules, including the Optional Rules for Emergency Measures of
Protection, and judgment rendered by award of the arbitrator(s) may be entered
in any court having jurisdiction thereof.

                    SECTION 9.11. ENFORCEMENT OF THE AGREEMENT. The Parties
hereto agree that irreparable damage would occur if any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions hereto, this being in
addition to any other remedy to which they are entitled at law or in equity in
accordance with Section 9.10 herein.

34


--------------------------------------------------------------------------------



                    SECTION 9.12. GOVERNING LAW. This Agreement shall be
governed by and interpreted and enforced in accordance with the laws of the
State of Delaware, without giving effect to the choice-of-law provisions
thereof.

                    SECTION 9.13. SCHEDULES. Any schedule not previously
provided or attached hereto may be exchanged between the Parties within seven
(7) days from the execution of this Agreement.

                    IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first above written.

CIPHER HOLDING CORPORATION

BY:  /s/ Patrick Rooney                                           
PATRICK ROONEY, PRESIDENT

POSITRON ACQUISITION CORPORATION

BY:  /s/ Corey Conn                                               
COREY CONN, PRESIDENT

IMAGIN DIAGNOSTIC CENTRES, INC.

BY:  /s/ Cynthia Jordan                                          
Cynthia Jordan, CEO

 

35

 

--------------------------------------------------------------------------------

Exhibit A

CONSENT AGREEMENT

            This Consent Agreement is entered into this 11th day of April, 2005
by and between

            IMAGIN DIAGNOSTIC CENTRES, INC., a Canadian corporation (“Imagin”)
and POSITRON CORPORATION, a Texas corporation (“Positron”).

            WHEREAS, Imagin is the holder of Secured Convertible Promissory
Notes made by Positron, a publicly owned Texas corporation with a class of
securities registered pursuant to Section 12(g) of the Exchange Act
(collectively the “Positron Notes”). The Positron Notes are convertible into
shares of Positron's Class C Preferred Stock and Class D Preferred Stock, each
with a par value of $1.00 per share (the “Positron Preferred”) which are
convertible into 64,000,000 shares of Positron's common stock, par value $.01
per share (the “Conversion Shares”);

            WHEREAS, Imagin has entered into a Securities Exchange Agreement
(“SEA”) with Cipher Holding Corporation, a publicly owned Delaware corporation
with a class of securities registered pursuant to Section 12(g) of the Exchange
Act (“Cipher”) in exchange (the “Exchange”) for 30,000,000 newly-issued shares
of Cipher's common stock, par value $.001 per share (the “Exchange Shares”);
SEA.

            WHEREAS, Cipher has required Positron's consent to the Exchange
under the terms of the

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, Imagin and Positron
hereby agree as follows:

                        1. Positron hereby consents to the Exchange pursuant to
the terms of the SEA and to the provisions including those specified below:

                                    A. Positron shall issue a number of shares
of the Positron Preferred equivalent to the convertible into 64,000,000 shares
of Positron common stock upon the conversion of the Positron Preferred as set
forth in the Positron Notes; and

                                    B. Positron hereby acknowledges all payments
under the Positron Notes shall be hereafter made to Cipher unless converted into
shares of Positron Preferred;

                        2. This Agreement shall be construed, performed and
enforced in accordance with the laws of the State of Delaware.

                        3. This Agreement may be executed in counterparts, all
of which shall constitute one and the same instrument.

                        4. No terms or provisions hereof shall be waived,
modified or altered either by act, failure to act, extension of time or
otherwise, except as set forth in a written instrument properly executed and
delivered by the party sought to be charged. No assent, expressed or implied, by
either party, or

--------------------------------------------------------------------------------



waiver by either party, to or of any breach of any terms or provisions of this
Consent Agreement shall be deemed to be an assent or waiver to or of such or any
succeeding breach of the same or any other such term or provision.

                        5. This Consent Agreement contains the entire agreement
of the parties as to the subject matter hereof and supersedes all other
understandings, both oral and written.

            IN WITNESS WHEREOF, the parties hereto have executed this Consent
Agreement on the date first set forth above.

POSITRON CORPORATION


By:

___________________________
                       , President


IMAGIN DIAGNOSTIC CENTRES, INC.


By:

___________________________
                       , President


--------------------------------------------------------------------------------

 